Case 3:14-cv-01256-TJC-PDB Document 92 Filed 09/15/20 Page 1 of 3 PageID 540




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   UNITED STATES OF AMERICA,
   Ex rel. 84 PARTNERS LLC,

         Plaintiff,
   v.                                            Case No. 3:14-cv-1256-J-32PDB

   GENERAL DYNAMICS,
   ELECTRIC BOAT CORP. and
   HUNTINGTON INGALLS
   INDUSTRIES, NEWPORT NEWS
   SHIPBUILDING DIVISION,

         Defendants.


   GENERAL DYNAMICS ELECTRIC
   BOAT CORP.,

         Plaintiff,
   v.                                            Case No. 3:20-cv-769-J-32MCR

   MICKEY SKOBIC and JOANNE
   SKOBIC

         Defendants.


                       NOTICE OF TELEPHONE HEARING

         TAKE NOTICE that this case is hereby SET for a telephone hearing

   on the pending motions to dismiss in the 84Partners case (Docs. 60, 61) and the

   pending motion to stay in the Skobic case (Doc. 8) on October 6, 2020 at 10:00

   a.m. (Eastern Standard Time). The conference line will be activated at 9:50
Case 3:14-cv-01256-TJC-PDB Document 92 Filed 09/15/20 Page 2 of 3 PageID 541




   a.m. so the hearing may start promptly at 10:00 a.m. The Court requests that

   counsel for the Government also participate.

         The Courtroom Deputy will email the call-in information to

   counsel of record using the email addresses listed on the Court’s

   docket for this case.

         Members of the public or press who wish to listen to the proceedings may

   email the Courtroom Deputy at Marielena_Diaz@flmd.uscourts.gov or call the

   Courtroom Deputy at (904) 549-1303 to receive the call-in information.

         To reduce background audio interference, the parties should not

   use the speaker function during the call and are encouraged to use

   landlines if possible. Further, parties must put their phones on mute

   when not speaking. Additionally, each party must identify themselves

   when speaking so the court reporter can accurately report the

   proceedings.

         Persons granted remote access to proceedings are reminded of the general

   prohibition against recording, and rebroadcasting of court proceedings.




                                         2
Case 3:14-cv-01256-TJC-PDB Document 92 Filed 09/15/20 Page 3 of 3 PageID 542




         DATED this 15th day of September, 2020.


                                             TIMOTHY J. CORRIGAN
                                             United States District Judge

                                             By: /s/ Terrence L. Neal
                                             Terrence L. Neal
                                             Law Clerk
                                             (904) 549-1300

   Copies to:
   Counsel of record




                                         3
